Citation Nr: 0016059	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-24 402	)	DATE
	)
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
chemical injury to the right eye.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her former husband


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1983 to 
August 1985.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in April 1997 when it was remanded to obtain 
additional medical records and a VA ophthalmology examination 
and medical opinion.  Such development having been 
accomplished, the appeal has been returned to the Board.  

The August 1987 formal claim, the veteran's May 1996 
testimony, and the August 1999 statement, together with the 
medical opinion proffered by the April 1999 VA examiner, have 
raised an inferred claim for service connection for residuals 
of dehydration in service, to include partial paralysis of 
accommodation of both eyes.  This matter is referred to the 
RO for appropriate action. 

Review of the veteran's service medical records convinces the 
Board that the chloroform injury in service occurred to the 
veteran's right eye, rather than her left eye.  A single 
service medical record refers to the left eye as having been 
injured, while the rest of the multiple records identify the 
right eye as the injured eye.  The veteran herself refers to 
the right eye as the injured eye.  Thus, review of the 
evidence leads the Board to conclude that the RO committed a 
harmless error in granting service connection for residuals 
of injury to the left eye rather than the right eye.  In the 
Board's April 1997 remand, the RO was invited to review the 
evidence and reach a determination as to which eye was 
injured in service.  The remand included an order to the RO 
to revisit this aspect of the original grant, and to correct 
the error, if any was identified.  However, the RO did not do 
so and did not present any explanation whatsoever.  
Therefore, for purposes of judicial and administrative 
economy and efficiency, and because no prejudice will accrue 
to the veteran, the Board will correct the grant upon 
appellate review.  Therefore, all references in this decision 
are to the right eye, as the eye which was injured in 
service, and is the proper subject of the grant of service 
connection.  Upon return of the veteran's claims file to the 
RO, the RO is requested to update all appropriate computer 
records and other records to reflect this correction. 


FINDINGS OF FACT

1.  Bifocal glasses correct the veteran's vision to 20/25 in 
the right eye and 20/20 in the left eye.  

2.  The medical evidence does not show field loss, pain, rest 
requirements, or episodic incapacity attributable to the 
service-connected chemical injury of the right eye.  


CONCLUSION OF LAW

The criteria for a compensable rating for a service-connected 
chemical injury to the right eye are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.84a, 
Diagnostic Code 6009 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's military occupational specialty in service was 
that of medical laboratory specialist.  It was in that 
capacity that she sustained a splash of chloroform in her 
right eye in January 1984.  Her service medical records 
reflect a diagnosis of chemical conjunctivitis in the right 
eye, which resolved after first aid and the passage of time.  
Her visual acuity was measured as 20/20 in both eyes 
following the accident.

The report of the general medical examination conducted in 
August 1985, in conjunction with the veteran's discharge from 
service indicates that her eyes were deemed to have been 
normal at that time.  Her distant vision was measured as 
20/20 in the right eye and 20/25 in the left eye, which was 
correctable to 20/20.  The report of medical history, which 
was completed by the veteran herself in August 1985, reveals 
that she reported having had no eye trouble and no current 
eye trouble, and that she did not wear glasses or contact 
lenses.

The August 1994 assessment was refractive error, partial 
paralysis of accommodation, and good ocular health in both 
eyes.  In April 1995, the veteran reported having blurred 
vision for 5-10 minutes the previous night, and the 
assessment was refractive change.  The examiner noted that 
diplopia occurred during a headache and suggested that the 
veteran had a migraine headache.  

The veteran and her former husband provided sworn testimony 
at an RO hearing in May 1996.  She testified that chloroform 
got into her eye in January 1984 but examination after 
treatment revealed visual acuity of 20/20.  She testified 
that she had a bowel infection in service that took two to 
three months to diagnose.  Her vision went dark just before 
her roommate took her to the emergency room in September 
1994.  Her roommate told the veteran that her eyes looked 
like a blind person's eyes.  Since then, the veteran had 
vision problems, including blurry vision, depth perception, 
and refractive changes every six months, that she attributed 
to the bowel infection.  The veteran relied on her husband to 
drive because she had problems with depth perception that had 
caused several near accidents.  

The veteran underwent VA visual, intestine, and systemic 
conditions examinations in July 1996.  She reported having a 
bowel infection while she was in the military.  In the three 
months that it took to diagnose the infection, she stated 
that vomiting, dehydration, and diarrhea caused her weight to 
drop from 150 pounds to 110 pounds.  She reported having eye 
problems, including refractive changes and visual 
disturbances, secondary to the gastrointestinal infection.  
She also reported the chemical injury to her eye in the 
military.  She reported having to change her glasses several 
times since she was in the military.  Far visual acuity was 
20/30 uncorrected in the right eye.  Otherwise, far and near 
visual acuity, corrected and uncorrected, was 20/20 in either 
eye.  The diagnosis was minimal refractive change, and the 
eye grounds appeared within normal limits.  The veteran also 
reported having chronic headaches since service that she 
believed were due to her eye problems.  She reported 
receiving Social Security Disability income as a result of 
disability from a motor vehicle accident.  

The veteran underwent a VA examination in September 1997.  
The veteran reported a history of a serious bacterial 
infection in her intestines, which created a sepsis.  Since 
then, she noticed a refractive change in her eyes, and she 
had to change her glasses several times.  Upon testing, far 
visual acuity was 20/30 uncorrected, in the right eye.  
Otherwise, far and near visual acuity, corrected and 
uncorrected, was 20/20 in either eye.  The veteran 
demonstrated no diplopia, and she had no visual field loss.  
There was some weakness of accommodation.  No other ocular 
diseases were present.  Her current glasses were bifocals.  
The diagnosis was early onset of presbyopia.  The examiner 
specifically commented that she had no other medical disease.   

The veteran underwent a VA examination in April 1999.  The 
veteran's medical records and claims file were available for 
review.  The veteran reported a history of problems with 
fluctuating vision, intermittent blurring, and difficulty 
seeing up close.  Her ocular history was significant for a 
chloroform chemical splash in the right eye and an episode of 
dehydration in which she noted visual loss following loss of 
ability to focus.  Visual acuity in the right eye was 20/40 
uncorrected and 20/25 corrected.  Visual acuity in the left 
eye was 20/40 uncorrected and 20/20 corrected.  Extraocular 
movement was full.  Confrontation visual fields were full.  
Diplopia was not present.  The diagnoses were decreased 
amplitude of accommodation and astigmatism.  The examiner 
opined that the veteran's eye pathology was not related to 
the service-connected chemical conjunctivitis.  The examiner 
stated that the veteran had paralysis of accommodation 
involving both eyes and that the extent of the paralysis was 
significantly beyond what was expected for her age.  The 
examiner opined that it was doubtful that the paralysis of 
accommodation was related to the service-connected eye injury 
but that it was possibly related to the dehydration episode.  
Due to the loss of accommodation, the veteran needed to wear 
bifocals to read up close.  With bifocal glasses, her vision 
was at a normal level, however.  



Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  38 
C.F.R. §§ 4.1, 4.41 (1999); Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

A chronic, unhealed injury of the eye is rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (1999).  

According to the criteria for visual acuity impairment, the 
evidence must show that the veteran had no better than 
corrected vision of 20/50 in one eye and of 20/40 in the 
other eye in order for the assignment of a minimum 
compensable evaluation of 10 percent.  38 C.F.R. § 4.84a, 
Table V - Ratings for Central Visual Acuity Impairment 
(1999).  The best distance vision obtainable after best 
correction by glasses will be the basis of rating.  38 C.F.R. 
§ 4.75 (1999).  

To calculate the appropriate disability rating for loss of 
central vision when impairment in only one eye is service-
connected, the other, nonservice-connected, eye is assumed to 
have normal visual acuity, unless that nonservice-connected 
eye is blind.  See Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  Compensation is payable for the combination of 
service-connected and nonservice-connected eye disabilities 
only where there is blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability.  38 C.F.R. § 
3.383(a) (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Analysis

The claim for an increased rating is well grounded because 
the veteran alleged that her service-connected right eye 
disability had increased in severity.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion that the disability has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

A compensable rating was not warranted under the criteria of 
Diagnostic Code 6009 because the medical evidence did not 
show impairment of visual acuity, field loss, pain, rest 
requirements, or episodic incapacity.  Furthermore, the 
medical evidence demonstrates that the veteran's right eye 
injury is healed, as the service medical records reflect that 
the conjunctivitis resolved after first aid and the passage 
of time and the recent VA examiners did not identify any 
residual disability resulting from the chloroform splash.  In 
every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a no-percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.  

Furthermore, we note that the veteran did not have impairment 
of visual acuity upon examination in April 1999.  At that 
time the VA examiner stated that bifocal glasses corrected 
the veteran's vision to a normal level.  In addition, the 
medical evidence did not show field loss because the April 
1999 examiner stated that confrontational visual fields were 
full.  Although the veteran told a July 1996 examiner that 
she experienced headache pain, the examiner did not attribute 
the headache pain to the chemical injury of the right eye.  
Moreover, the evidence did not show that the veteran required 
rest or experienced episodes of incapacity due to the 
chemical injury to the right eye.  Rather, the April 1999 
examiner opined that the veteran's eye pathology was not 
related to the service-connected chemical conjunctivitis.  

Finally, extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(1999).  The evidence does not show that the 
veteran's service-connected disability markedly interferes 
with employment or causes frequent hospitalizations.  
Although the veteran was unemployed, she told the August 1996 
examiner that she had been disabled in a post-service motor 
vehicle accident, and the April 1999 examiner noted that 
bifocal glasses corrected the veteran's vision to a normal 
level.  

The preponderance of the evidence is therefore against the 
veteran's claim for a compensable disability rating for 
residuals of a chemical injury to the right eye and the claim 
must be denied.


ORDER

A compensable evaluation for a chemical injury to the right 
eye is denied.  



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

